Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract of the Disclosure
The abstract of the disclosure is objected to because in line 5 of the paragraph, “chambersbeing” should be rewritten as “chambers being.”  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 6, 10, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is indefinite in the recital of “wherein the detergent preparation with which the central chamber is filled comprises . . . and/or (2) comprises at least one blue or violet dye; and/or” in lines 1-4 because this limitation appears to contradict the achromatic detergent preparation in the central chamber in claim 1 (see last two lines), to which this claim is dependent upon.
	In claim 10, the phrase “the base” in lines 2 and 4 lacks support with respect to claim 1. 
	Claims 19 and 21, being dependent from claim 6, inherit the same rejection as in claim 6 above.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 2018/0282672), hereinafter “Meier” in view of Roberts et al. (US 2002/0077264), herein “Roberts.”
	Regarding claims 1-4 and 7-17, Meier teaches a detergent product, in particular for treating textiles, more particularly for cleaning textiles and/or washing textiles, comprising a film pouch having a plurality of pouch chambers which are each enclosed by a water-soluble film, wherein the pouch chambers are formed by water-soluble films connected to one another in a sealing plane and are separated from one another by sealing sections located in the sealing plane, and wherein the pouch chambers are each filled with a detergent preparation (see paragraph [0001]).  The plurality of pouch chambers are provided in a number n≥3, wherein the pouch chambers are arranged in at least one sectional plane around a common n-fold axis of 
rotation that is perpendicular to the sectional plane (see paragraph [0010]). In order to achieve stronger turbulence in the middle region of the film pouch, at least one central chamber may be provided which is arranged in the middle region of the film pouch, wherein the pouch chambers are then arranged around the central chamber (see paragraph [0031]). In Fig. 8, Meier teaches a detergent product comprising a film pouch having three pouch chambers and one central chamber (see paragraph [0044]; FIG. 8; see also FIGS. 9-10, 15-17 and 22-24).   The pouch chamber has a footprint in the sealing plane,  the footprint is axially asymmetrical (see claim 7), and the footprint is droplet-shaped or yin-and-yang-shaped (see claim 8). Meier, however, fails to disclose that the detergent preparation with which the central chamber is filled is transparent and achromatic as recited in claim 1; the detergent preparations with which the pouch chambers are filled are colored as recited in claim 7; and the properties of the detergent composition in the central chamber as recited in claims 2-4 and 12-17. 
	Roberts, an analogous art, teaches an article comprising at least two pouches, i.e.,  first pouch, second pouch and additional third and further pouches, each comprising therein a liquid or solid composition, wherein the exact execution of the article will depend on, for example, the type and amount of the composition in each pouch, the number of pouches, the characteristics required from the article or pouches to hold, protect and deliver or release the compositions (see paragraph [0012]); and wherein the pouches are made of water-soluble films (see paragraphs [0004] and [0015]).  The first composition may be a liquid, non-aqueous liquid, gel, etc., which is transparent, so that the second pouch is visible, and the second pouch or compositions therein may also have a distinctive colour, compared to the first pouch or composition therein, for  example, the composition in the second pouch may comprise a (non fabric substantive) dye, whilst the first composition is colorless or comprises a different dye (see paragraph [0047]).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have filled each of the pouch chambers of Meier with a detergent preparation or composition such that the detergent preparation or composition in the  central chamber is transparent and achromatic (i.e., colorless) while the pouches surrounding the central chamber may have distinctive colors because it is known from Roberts that each pouch of an article comprising at least two pouches has distinctive colors and one may be colorless, for aesthetic reasons.  In view of the above, even though Meier in view of Roberts does not explicitly disclose the detergent preparation or composition in the central chamber as having a turbidity, Hazen Color Index or absorption as those recited in claims 2-4 and 12-17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the detergent composition of Meier in view of Roberts to exhibit similar properties as those recited because the detergent preparation or composition  in the central chamber is transparent and colorless as those recited, hence would exhibit similar properties. 
	Regarding claims 5-6 and 18-19,  Meier and Roberts teaches the features as discussed above. In addition, Roberts, teaches that the article comprises at least two compositions which are separated from one another (see paragraph [0044]), and one composition may be a liquid, which may be in the central chamber, and the liquid composition comprises only small amounts of water, up to 8% by weight of the composition (see paragraph [0050]), up to 50% by weight of surfactants which can be a mixture of anionic and nonionic surfactants (see paragraph [0052]), and other ingredients like brightening agents (see paragraph [0080]), for example in an amount of 0.2 wt% (see Table in paragraph [0097]). 
	Regarding claims 20-21, Meier and Roberts need not disclose at least one blue or violet dye; or at least one antioxidant or color stabilizer because the amounts are <0.1 wt% and < 0.5 wt%, respectively, and “less than” includes zero as a lower limit [see In re Mochel, 470 F 2d 638, 176 USPQ 194 (CCPA 1974)],

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                              /LORNA M DOUYON/                                                                              Primary Examiner, Art Unit 1761